Citation Nr: 0820164	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  04-37 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1982.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The February 2007 decision in this case reopened the 
veteran's claim for entitlement to service connection for a 
left knee disorder, but found that before adjudication on the 
merits could proceed, a new VA examination must be conducted 
to annotate the record with respect to several facts not in 
evidence.  Specifically, the Remand portion of that decision 
noted that the sole medical opinion pertaining to the 
relationship between the veteran's current knee disorder and 
his military service was not probative for appellate 
purposes; it failed to consider the impact of the veteran's 
October 1980 inservice left knee injury, April 1982 
postservice left knee injury, and 17 years of postservice 
employment in the construction and coal mining industries on 
his current left knee disorder.  It also did not mention nor 
discuss the absence of symptoms of or treatment for a left 
knee disorder from service separation in February 1982 
through the postservice injury in April 1982, or from the May 
1982 surgery through the December 2004 private opinion 
letter.  

A VA joints examination was conducted in March 2007.  
However, while the examiner considered the veteran's 
inservice injury, as well as the veteran's reported inservice 
actions of mounting and dismounting tanks in service, it 
essentially based its conclusion that the veteran's left knee 
disorder was related to service on the premise that the 
veteran's May 1972 surgery was the result of the inservice 
left knee injury and other trauma.  The veteran's April 1972 
injury is not noted, and it is not known whether the examiner 
inquired as to a potential postservice injury or as to 
whether the veteran omitted this information during the 
course of reporting his medical history.  Regardless, 
consideration of the April 1972 postservice injury is 
critical to the issue of whether the veteran's current knee 
disorder is related to service.  Moreover, the only 
consideration of the impact of the veteran's 17 years of 
postservice employment in the construction and coal mining 
industries given in the March 2007 opinion was that the 
veteran's May 1972 surgery prevented him from returning to 
the coal mining industry.  Thus, it appears that the 
examiner's opinion is based on incorrect facts and/or on an 
incomplete history, and is thus insufficient for appellate 
purposes.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  

While an additional physical examination of the veteran is 
not necessary in this case, to proceed with appellate 
adjudication without clarification of the above questions 
would be in error.  VA's duty to assist requires that a 
medical nexus opinion based upon a review of the evidence of 
record be obtained if VA determines that such measures are 
necessary to decide the claims on appeal.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (4); see also Charles v. 
Principi, 16 Vet. App. 370 (2002).

Accordingly, the case is remanded for the following actions:

1. The veteran's claims file and a copy 
of this Remand should be forwarded to 
the VA examiner who conducted the 
veteran's March 2007 VA examination, or, 
in his absence, to another qualified VA 
examiner, so that the etiology of any 
left knee disorder found may be 
determined.  The examiner should 
indicate that the entire claims file and 
a copy of this Remand were reviewed 
prior to offering an opinion.  Following 
a review of the service and postservice 
(VA and private) treatment records, as 
well as the previously conducted VA 
examinations and December 2004 private 
opinion letter, the VA examiner must 
state whether the veteran's current left 
knee disorder is related to service.  

In forming this opinion, the examiner is 
asked to specifically comment on the 
following: the impact of the veteran's 
October 1980 acute knee injury on the 
current disorder; the impact of the 
veteran's reported mounting and 
dismounting of tanks on current left 
knee disorder; the impact of the 
veteran's April 1972 postservice injury 
on the current left knee disorder; the 
absence of symptoms of or treatment for 
a left knee disorder between February 
1982 and April 1982, and May 1982 and 
December 2004; and the impact of the 
veteran's 17 years of postservice 
employment in the construction and coal 
mining industries on the current 
disorder. 

A complete rationale for all opinions 
must be provided.  If the examiner 
cannot provide the above requested 
opinion without resorting to 
speculation, it must be so stated.  The 
report prepared must be typed.

2.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the 
directives of this Remand have been 
complied with.  In this case, it is 
imperative that the examiner's opinion 
include reference to and discussion of 
all of the factors listed in the first 
directive above.  If any deficiencies 
are found, the RO must implement 
corrective procedures at once.

3.  Thereafter, and once any other 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the paragraphs 
above is completed, the claims must be 
readjudicated.  If any benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


